Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 15 added the following language: 
“wherein, each of the two side walls are provided with a plurality of laterally-extending mounting rails that are vertically spaced apart from each other, the corresponding mounting rails being configured to supportively accommodate mounting of the servers.”
A review of claim 15 shows that the recited “side walls” before the added language above is directed to the inner side walls 44 of the base (see drawing in figure 7). Applicant’s amendment to recite that such side wall (44) are provided with a plurality of laterally extending mounting rails to accommodate mounting of the servers has never been discussed in the specification.  Such additional language to claim 15 is new matter. Claims 16-20 are also rejected as it depends from rejected claim 15.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Bailey et al (US Publication no. 20150334866) in view of Corhodzic et al (US Patent no. 7646590) and Vrabcak (US patent no. 2544743). Regarding independent claims 1 and 15,  Bailey discloses a rack (100) for supporting data center equipment including servers (102), the rack comprising: a frame (100, figure 1) having first and second lateral ends opposite one another in a lateral direction of the rack, and front and rear ends opposite one another in a depth direction of the rack, the depth direction being perpendicular to the lateral direction, the frame comprising: at least two vertical wall supports (106 and 108, figure 1) laterally spaced apart from one another; and a base (112) defining a bottom portion of the rack, the at least two vertical wall supports (106 and 108)  being connected to the base (112) and extending upwardly therefrom, the base defining a first opening and a second opening (114A and 114B) extending in the lateral direction of the rack for receiving a fork of a lifting machine along the lateral direction of the rack; and a third opening (116A) and a fourth opening (116B) for receiving the fork of the lifting machine along the depth direction of the rack.  
 However, Bailey is silent as to what supports the servers (102) and does not disclose the base arrangement as claimed.
Corhodzic discloses a rack (200) for supporting data center equipment including servers, the rack comprising: a frame (200, figure 2A) having first and second lateral ends opposite one another in a lateral direction of the rack, and front and rear ends opposite one another in a depth direction of the rack, the depth direction being perpendicular to the lateral direction, the frame comprising: at least two vertical wall supports (see illustration above) laterally spaced apart from one another; the at least two vertical wall supports provided with a plurality of laterally-extending mounting rails (205, figure 2)  that are vertically spaced apart from each other, the corresponding mounting rails being configured to supportively accommodate mounting of the servers within the rack; and a base (203, figure 2) defining a bottom portion of the rack, the at least two vertical wall supports (see illustration above) being connected to the base (112) and extending upwardly therefrom.

    PNG
    media_image1.png
    815
    975
    media_image1.png
    Greyscale


Vrabcak discloses such applicant’s claimed base arrangement (figures 3 and 4 as illustrated below);


    PNG
    media_image2.png
    695
    914
    media_image2.png
    Greyscale

wherein the base (see examiner’s markup above) comprising: a first upper wall (1st uw) defining in part a first opening (1h or 12’) extending in a lateral direction of the base; a second upper wall (2nd uw) defining in part a second opening (2h) extending in the lateral direction of the base, the second upper wall being generally parallel to the first upper wall, the first opening (1h) and the second opening (2h) being configured to receive a fork of a lifting machine along the lateral direction of the base (column 3, lines 24-31); a lower wall (lw or 17, figure 4) disposed between the first and second upper walls along a depth direction of the base, the lower wall (lw or 17) extending vertically lower than the first and second upper walls (1st uw and 2nd uw); and two side walls (1st and 2nd sw, see illustration above) extending at least partly vertically from the lower wall (lw or 17) to a respective one of the first and second upper walls, the two side walls and the lower wall defining together a middle cavity (mc or 12, figure 3), each of the two side walls defining a third opening (19, figure 3 or 3h illustrated above) and a fourth opening (19, figure 3 or 4h illustrated above) for receiving the fork of the lifting machine along the depth direction of the base. Such one piece construction of Vrabcak’s base has the well-known advantage of saving cost and facilitates ease in manufacturing. 
It would have been obvious to one of ordinary skilled in the art to have modify the server rack of Bailey such that the at least two vertical wall supports provided with a plurality of laterally-extending mounting rails  that are vertically spaced apart from each other, the corresponding mounting rails being configured to supportively accommodate mounting of the servers within the rack as taught to be desirable by Corhodzic and to modify the base of Bailey such that the base comprising: a first upper wall defining in part the first opening; a second upper wall defining in part the second opening, the second upper wall being generally parallel to the first upper wall; a lower wall disposed between the first and second upper walls along the depth direction, the lower wall extending vertically lower than the first and second upper walls; and two side walls extending at least partly vertically from the lower wall to a respective one of the first and second upper walls, the two side walls and the lower wall defining together a middle cavity, each of the two side walls defining a third opening and a fourth opening for receiving the fork of the lifting machine along the depth direction of the rack as taught to be desirable by Vrabcak so as to provide a one piece construction for the well-known advantage of saving cost and facilitates ease in manufacturing. 

Regarding claim 2, the rack of claim 1,   in the  Bailey, Corhodzic, and Vrabcak combination above,  Vrabcak teaches having vertical support structure (54-56, figures 9 and 10) extending into the middle cavities (42, figures 9, 10) for supporting of the vertical support structures thereof.  It would have been obvious to one of ordinary skilled in the art to have modify the assembly of Bailey, Corhodzic and Vrabcak combined such that the vertical wall supports are received in the middle cavities of the base as taught by Vrabcak. 
Regarding claim 3, the rack of claim 1, in the  Bailey, Corhodzic, and Vrabcak combination above, Corhodzic teaches wherein the at least two vertical wall supports includes at least four vertical wall supports (see illustration above) laterally spaced apart from one another.  
Regarding claim 4, the base of claim 1, in the  Bailey, Corhodzic, and Vrabcak combination above,  Vrabcak teaches wherein the base comprises an upper base member (figure 1 or figure 3) defining the first and second upper walls (1st uw or 2nd uw) and the lower wall (lw), the upper base member being a single piece component (figure 3).  
Regarding claim 6, the rack of claim 1, in the  Bailey, Corhodzic, and Vrabcak combination above,  Vrabcak teaches wherein at least a majority of the base is made of sheet metal (column 2, lines 27-30). 
Regarding claim 8, the rack of claim 1, in the  Bailey, Corhodzic, and Vrabcak combination above,  Corhodzic teaches wherein a width of the rack (figure 10) measured between the first and second lateral ends can be greater than a height of the rack measured between a lower end and an upper end of the rack (figure 10).  It would have been obvious to one of ordinary skilled in the art to have modify the rack of Bailey such that a plurality of vertical support walls are provided to create a multiple number of compartments such that the width of the rack is greater than the height of the rack as taught to be desirable by Corhodzic.
Regarding claim 9, the rack of claim 1, in the  Bailey, Corhodzic, and Vrabcak combination above,  Bailey discloses wherein each of the at least two vertical wall supports (106 and 108) is mechanically fastened to the base (112, figure 2).  
Regarding claim 10, the base of claim 1, in the  Bailey, Corhodzic, and Vrabcak combination above,  Vrabcak discloses wherein: part of a cross-sectional profile of the base (figure 4) taken along a vertical plane extending in the depth direction has a step-function shape; and the first and second upper walls (1st uw and 2nd uw) and the lower wall (lw) form horizontal parts of the step- function shape.  
Regarding claim 11, the base of claim 1, Bailey discloses the frame further comprises an upper frame member (110, figure 1) extending parallel to the base (112), the upper frame member being connected to an upper end of each of the at least two vertical wall supports (106 and 108).
Regarding claim 13, the base of claim 1, in the  Bailey, Corhodzic, and Vrabcak combination above,   Vrabcak discloses wherein the first and second openings (1h and 2h) extend from a first lateral end of the base to a second lateral end of the base.  
Regarding claim 14, the base of claim 1, in the  Bailey, Corhodzic, and Vrabcak combination above,   Vrabcak discloses wherein: the base has a front wall (fw) and a rear wall (rw) opposite one another in the depth direction, each of the front wall and the rear wall defining a fifth opening (5h), and a sixth opening (6h) that are laterally spaced from one another, the fifth opening (5h) and the sixth opening (6h) being aligned with the third opening (3h) and the fourth opening (4h) respectively.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Bailey et al (US Publication no. 20150334866) in view of Corhodzic et al (US Patent no. 7646590) and Vrabcak (US patent no. 2544743) as applied to claims 1 and 15 above, and further in view of Fleming et al (US patent no. 3135228 ).  Bailey, Corhodzic, and Vrabcak combined discloses a base comprising all the claimed features of applicant’s invention as discussed above.  Additionally, Vrabcak wherein the base comprises: an upper base member (see illustration above) defining the first and second upper walls (1st and 2nd uw as illustrated above) and the lower wall (lw).  However,  Bailey, Corhodzic, and Vrabcak combined does not disclose a lower base member extending below the upper base member and forming a bottom horizontal wall that defines, together with the upper base member, the first and second openings.  
Flemings teaches in a pallet comprising a base (figure 6) wherein the base comprises: an upper base member (11, figures 6 and 11) defining the first and second upper walls (1st uw and 2nd uw, see examiner’s markup below) and the lower wall (lw); and a lower base member (14, figure 6) extending below the upper base member and forming a bottom horizontal wall that defines, together with the upper base member, the first and second openings (1h and 2h).  

    PNG
    media_image3.png
    785
    1421
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art to have modify the base of Bailey, Corhodzic, and Vrabcak combined such that a lower base member is provided to provide a flat base as taught to be desirable by Fleming. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Bailey et al (US Publication no. 20150334866) in view of Corhodzic et al (US Patent no. 7646590) and Vrabcak (US patent no. 2544743) as applied to claims 1  and 11 above, and further in view of Fleming et al (US patent no. 3135228 ).  Bailey, Corhodzic, and Vrabcak combined disclosed all the claimed features of applicant’s invention except for providing the upper frame member with alignment features for stacking additional racks (per claim 12).  
Rolfe discloses wherein the frame (container, figures 1 and 2) further comprises an upper frame member (17, figure 1) extending parallel to the base (10 and 16, figure 2), the upper frame member (17) being connected to an upper end of each of the at least two vertical wall supports (sidewalls and door 28 of the cubic container).  Rolfe further discloses wherein the frame (container) further comprises alignment features (18, 22, 20) extending upwardly from the upper frame member (17) for aligning the rack with another rack stacked thereon (figure 3).  It would have been obvious to one of ordinary skilled in the art to have modify the rack of Bailey, Corhodzic, and Vrabcak combined by providing the upper frame member with alignment features on top of the vertical wall supports for stacking additional racks as taught to be desirable by Rolfe.
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. Applicant arguments point to current amended independent claims 1 and 15 having the language:
“the at least two vertical wall supports provided with a plurality of laterally-extending mounting rails (205, figure 2)  that are vertically spaced apart from each other, the corresponding mounting rails being configured to supportively accommodate mounting of the servers” (per claim 1)
“wherein, each of the two side walls are provided with a plurality of laterally-extending mounting rails that are vertically spaced apart from each other, the corresponding mounting rails being configured to supportively accommodate mounting of the servers.”(per claim 15)
As discussed in the above new grounds of rejection, such side wall with laterally extending mounting rails for accommodating servers are old and well-known in the art as demonstrated by Corhodzic et al (US Patent no. 7646590).
Additionally, regarding claim 15, such amendment gave rise to a new matter situation since previous claim 15 recitation of the two side walls is referring to the two inner side walls (44, figure 7) of the base. Such inner side wall (44) of the base is not originally shown to have vertically spaced mounting rails for servers.   The vertically spaced lateral rails are positioned on vertical side walls of a server rack above the base; however there are no vertical walls of a server rack claimed in claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate server racks connected to a base thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc